                      Case 17-22210                 Doc 20           Filed 04/04/19 Entered 04/04/19 09:59:36                                      Desc Main
                                                                       Document     Page 1 of 9




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Cindy L. Plotke                                                                 §           Case No. 17-22210
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    07/26/2017 . The undersigned trustee was appointed on 07/26/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 5,059.70

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                          1,706.40
                                                     Bank service fees                                                                   60.00
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                        0.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 3,293.30

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-22210                  Doc 20          Filed 04/04/19 Entered 04/04/19 09:59:36                                      Desc Main
                                                          Document     Page 2 of 9




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 08/09/2018 and the
      deadline for filing governmental claims was 08/09/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,255.97 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,255.97 , for a total compensation of $ 1,255.97 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 9.43 , for total expenses of $ 9.43 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/18/2019                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                         Case 17-22210              Doc 20      Filed 04/04/19 Entered 04/04/19 09:59:36                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 9AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              17-22210                         PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Cindy L. Plotke                                                                                            Date Filed (f) or Converted (c):   07/26/2017 (f)
                                                                                                                                 341(a) Meeting Date:               08/24/2017
For Period Ending:    03/18/2019                                                                                                 Claims Bar Date:                   08/09/2018


                                   1                                                2                            3                            4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 1991 Saturn Mileage: 100,000 /Nada                                                  1,500.00                     1,500.00                                                       0.00                        FA
  2. Miscellaneous Household                                                                 500.00                       0.00                                                       0.00                        FA
  3. Miscellaneous Electronics                                                               100.00                       0.00                                                       0.00                        FA
  4. Everyday Apparel                                                                        375.00                       0.00                                                       0.00                        FA
  5. Cash                                                                                     60.00                       0.00                                                       0.00                        FA
  6. Fnbc Bank - 5499                                                                        300.00                       0.00                                                       0.00                        FA
  7. Amazon - 2 Shares                                                                   2,080.00                         0.00                                                       0.00                        FA
  8. Amazon                                                                                  200.00                       0.00                                                       0.00                        FA
  9. Ralph Yunker                                                                            715.00                       0.00                                                       0.00                        FA
 10. $720.00 Monthly Support                                                                   0.00                       0.00                                                       0.00                        FA
 11. Fraudulent Transfer of funds to ACE (u)                                                   0.00                       0.00                                                 5,059.70                          FA
INT. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $5,830.00                    $1,500.00                                               $5,059.70                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Trustee is preparing the final report.




  Initial Projected Date of Final Report (TFR): 12/31/2018            Current Projected Date of Final Report (TFR): 12/31/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                       Page:           1
                                         Case 17-22210                 Doc 20 Filed 04/04/19
                                                                                          FORM 2Entered 04/04/19 09:59:36                                    Desc Main
                                                                       ESTATE CASHDocument     Page 4 of 9 RECORD
                                                                                  RECEIPTS AND DISBURSEMENTS
           Case No: 17-22210                                                                                                   Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Cindy L. Plotke                                                                                                 Bank Name: Associated Bank
                                                                                                                       Account Number/CD#: XXXXXX2492
                                                                                                                                                Checking
  Taxpayer ID No: XX-XXX7441                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/18/2019                                                                                 Separate Bond (if applicable):


       1                2                              3                                                 4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                         Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                               Code                                                          ($)
   04/02/18             11         Ace Business Solutions LLC                   Turnover of funds                                        1241-000                $5,059.70                                 $5,059.70
                                   1911 Ginori CT
                                   Henderson, NV 89014
   05/07/18                        Associated Bank                              Bank Service Fee under 11                                2600-000                                        $10.00            $5,049.70
                                                                                U.S.C. § 330(a)(1)(B), 503(b)
                                                                                (1), and 507(a)(2)
   06/07/18                        Associated Bank                              Bank Service Fee under 11                                2600-000                                        $10.00            $5,039.70
                                                                                U.S.C. § 330(a)(1)(B), 503(b)
                                                                                (1), and 507(a)(2)
   07/09/18                        Associated Bank                              Bank Service Fee under 11                                2600-000                                        $10.00            $5,029.70
                                                                                U.S.C. § 330(a)(1)(B), 503(b)
                                                                                (1), and 507(a)(2)
   08/07/18                        Associated Bank                              Bank Service Fee under 11                                2600-000                                        $10.00            $5,019.70
                                                                                U.S.C. § 330(a)(1)(B), 503(b)
                                                                                (1), and 507(a)(2)
   09/10/18                        Associated Bank                              Bank Service Fee under 11                                2600-000                                        $10.00            $5,009.70
                                                                                U.S.C. § 330(a)(1)(B), 503(b)
                                                                                (1), and 507(a)(2)
   10/05/18                        Associated Bank                              Bank Service Fee under 11                                2600-000                                        $10.00            $4,999.70
                                                                                U.S.C. § 330(a)(1)(B), 503(b)
                                                                                (1), and 507(a)(2)
   10/12/18           5001         The Law Offices of Zane L. Zielinski P. C. Distribution                                                                                           $1,706.40             $3,293.30
                                   6336 North Cicero Avenue
                                   Suite 201
                                   Chicago, Il 60646
                                   The Law Offices of Zane L. Zielinski P. C.                                             ($1,680.00)    3110-000

                                   The Law Offices of Zane L. Zielinski P. C.                                               ($26.40)     3120-000



                                                                                                                 COLUMN TOTALS                                   $5,059.70           $1,766.40
                                                                                                                       Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                                 Subtotal                                        $5,059.70           $1,766.40
                                                                                                                       Less: Payments to Debtors                     $0.00                $0.00
                                                                                                                 Net                                             $5,059.70           $1,766.40


        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                        Page Subtotals:                                                           $5,059.70           $1,766.40
                                                                                                                                                           Page:     2
                                 Case 17-22210    Doc 20          Filed 04/04/19 Entered 04/04/19 09:59:36         Desc Main
                                                                    Document     Page 5 of 9
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2492 - Checking                                          $5,059.70              $1,766.40             $3,293.30
                                                                                                           $5,059.70              $1,766.40             $3,293.30

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $5,059.70
                                            Total Gross Receipts:                      $5,059.70




UST Form 101-7-TFR (5/1/2011) (Page: 5)                             Page Subtotals:                                       $0.00                $0.00
                  Case 17-22210              Doc 20        Filed 04/04/19 Entered 04/04/19 09:59:36           Desc Main
                                                             Document     Page 6 of 9
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-22210                                                                                                       Date: March 19, 2019
Debtor Name: Cindy L. Plotke
Claims Bar Date: 8/9/2018


Code #     Creditor Name And Address           Claim Class        Notes                       Scheduled              Claimed           Allowed
           Zane L. Zielinski, Trustee          Administrative                                     $0.00             $1,255.97         $1,255.97
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646


           Zane L. Zielinski, Trustee          Administrative                                      $0.00                $9.43             $9.43
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646


           The Law Offices of Zane L.          Administrative                                      $0.00            $1,680.00         $1,680.00
100        Zielinski P. C.
3110       6336 North Cicero Avenue
           Suite 201
           Chicago, Il 60646

           The Law Offices of Zane L.          Administrative                                      $0.00               $26.40            $26.40
100        Zielinski P. C.
3120       6336 North Cicero Avenue
           Suite 201
           Chicago, Il 60646

1          Commerce Bank                       Unsecured                                       $2,202.00            $2,202.36         $2,202.36
300        P O Box 419248
7100       Kcrec-10
           Kansas City, Mo 64141-6248


2          Capital One, N.A.                   Unsecured                                       $3,509.00            $3,509.07         $3,509.07
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


3          Pyod, Llc Its Successors And        Unsecured                                       $4,632.00            $4,632.47         $4,632.47
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602
           Case Totals                                                                        $10,343.00           $13,315.70        $13,315.70
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 1                     Printed: March 19, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 6)
        Case 17-22210              Doc 20    Filed 04/04/19 Entered 04/04/19 09:59:36              Desc Main
                                               Document     Page 7 of 9




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-22210
     Case Name: Cindy L. Plotke
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $                  3,293.30

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $         1,255.97 $                0.00 $         1,255.97
       Trustee Expenses: Zane L. Zielinski, Trustee $                  9.43 $             0.00 $             9.43
       Attorney for Trustee Fees: The Law Offices
       of Zane L. Zielinski P. C.                 $             1,680.00 $         1,680.00 $                0.00
       Attorney for Trustee Expenses: The Law
       Offices of Zane L. Zielinski P. C.             $               26.40 $         26.40 $                0.00
                 Total to be paid for chapter 7 administrative expenses               $                  1,265.40
                 Remaining Balance                                                    $                  2,027.90


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 7)
         Case 17-22210             Doc 20     Filed 04/04/19 Entered 04/04/19 09:59:36           Desc Main
                                                Document     Page 8 of 9




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 10,343.90 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 19.6 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Commerce Bank               $        2,202.36 $              0.00 $            431.77
     2                    Capital One, N.A.           $        3,509.07 $              0.00 $            687.95
                          Pyod, Llc Its Successors
     3                    And Assigns As Assignee     $        4,632.47 $              0.00 $            908.18
                 Total to be paid to timely general unsecured creditors               $                2,027.90
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 17-22210              Doc 20   Filed 04/04/19 Entered 04/04/19 09:59:36           Desc Main
                                              Document     Page 9 of 9




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
